DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 122-132, drawn to steerable catheters.
Group II, claims 133-138, drawn to methods of steering a catheter.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a catheter with a first wire and a second wire that flex the catheter, a direction control which adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires, and a magnitude control which increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Spivey U.S. Patent App. Publ. No.  2008/0312506, by Spivey et al. (“Spivey”).
Spivey describes the common technical feature detailed above, as follows:
	a catheter (12) with a first wire (29 or 31) and a second wire (29 or 31) that flex the catheter;
	a direction control (40, 50, 80, 90) [[coupled to the first wire and the second wire such that adjustment of the direction control]] adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires; and
	a magnitude control (trigger 18; [0008]: “The spool can also be slidably disposed within a housing to provide slack to the tensioning element. . . ;” [0045]) [[coupled to the first wire and the second wire such that adjustment of the magnitude control]] increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires.

During a telephone conversation with Thomas Richardson, Reg. No. 58521, on 6 July 2022, a provisional election was made without traverse to prosecute the invention of Group I, Claims 122-132.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 133-138 are withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 48, ref. no. 834.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it uses the word “disclosed” in the first line.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: at para. [00113], line 3, “825” should be “824”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 127 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 127, line 2, the use of “is” is either grammatically incorrect, or it is unclear to which of the preceding two elements it refers.  The claim has been treated as if the word was instead “are.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the following analyses, the claims of this application (the claims “under examination”) are presented in plain text, and the text of the conflicting claims are presented in parentheses and italicized.

Claim 122 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,799,677 (“ ‘677 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘677 patent noted below are read on by the claims of this application as demonstrated below.
	122.	A steerable catheter assembly (A steerable catheter assembly comprising) comprising:
	a catheter with a first wire and a second wire that flex the catheter (a catheter with two or more pull wires that flex the catheter);
	a control handle coupled to the catheter (a housing connected to the catheter), the control handle comprising:
		a direction control coupled to the first wire and the second wire such that adjustment of the direction control adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires; and
		a magnitude control coupled to the first wire and the second wire such that adjustment of the magnitude control increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires (a gimbal ring pivotally connected to the housing; 
	a gimbal plate pivotally connected to the gimbal ring to form a gimbal assembly; 
	an adjustment member coupled to the gimbal assembly, such that the adjustment member is movable axially and rotationally relative to the gimbal assembly; 
	wherein the two or more pull wires are connected to the gimbal plate; and
	wherein the adjustment member engages the gimbal plate such that movement of the adjustment member adjusts the position of the gimbal assembly to thereby flex the catheter with the two or more pull wires) (2. The steerable catheter assembly of claim 1, wherein axial movement of the adjustment member controls a magnitude of flex of the catheter and rotational movement of the adjustment member controls a direction of flex of the catheter.) (because the gimbal plate and adjustment member recited in Claim 1 of the ‘677 patent operate to both control magnitude of directional control of the tensioning of the two wires, the broader recitation in Claim 122 reads on the narrower recitation of Claim 1 of the ‘677 patent).

Claim 122 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 and 20 of U.S. Patent No. 10,799,675  (“ ‘675 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘675 patent noted below are read on by the claims of this application as demonstrated below.
	122. A steerable catheter assembly comprising:
	a catheter with a first wire and a second wire that flex the catheter (pull wires that are coupled to the at least one follower and that extend distally out of the handle and into a steerable catheter to effect flexion of the catheter);
	a control handle coupled to the catheter (A control handle for steerable catheters), the control handle comprising:
	a direction control coupled to the first wire and the second wire such that adjustment of the direction control adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires; and
	a magnitude control coupled to the first wire and the second wire such that adjustment of the magnitude control increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires (a cam member that is movable axially relative to the housing and also movable rotationally about the longitudinal axis relative to the housing; at least one follower engaged with the cam member such that the at least one follower moves relative to the handle in response to movement of the cam member relative to the housing). (because the cam member and follower recited in Claim 1 of the ‘675 patent operate to both control magnitude of directional control of the tensioning of the two wires, the broader recitation in Claim 122 reads on the narrower recitation of Claim 1 of the ‘675 patent.  Also, the catheter is positively recited in Claim 1 of the ‘675 patent, as well as in Claim 20).

Claim 122 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,799,676  (“ ‘676 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘676 patent noted below are read on by the claims of this application as demonstrated below.
	122.	A steerable catheter assembly comprising (A steerable catheter assembly comprising):
	a catheter with a first wire and a second wire that flex the catheter (a catheter with two or more pull wires that flex the catheter);
	a control handle coupled to the catheter, the control handle comprising:
		a direction control coupled to the first wire and the second wire such that adjustment of the direction control adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires; and
		a magnitude control coupled to the first wire and the second wire such that adjustment of the magnitude control increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires (a first ball; a socket coupled to the first ball to form a ball and socket assembly; an adjustment member coupled to the ball and socket assembly, such that the adjustment member is movable axially and rotationally relative to the ball and socket assembly; wherein the two or more pull wires are connected to the socket; and wherein the adjustment member engages the socket such that movement of the adjustment member adjusts the position of the socket relative to the first ball to thereby flex the catheter with the two or more pull wires).(because the ball, socket, and adjustment member recited in Claim 1 of the ‘676 patent operate to both control magnitude of directional control of the tensioning of the two wires, the broader recitation in Claim 122 reads on the narrower recitation of Claim 1 of the ‘676 patent.)

Claim 122 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 11,110,251 (“ ‘251 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘251 patent noted below are read on by the claims of this application as demonstrated below.
	122. 	A steerable catheter assembly comprising (A steerable catheter assembly, comprising):
	a catheter with a first wire and a second wire that flex the catheter (a catheter with a first pull wire and a second pull wire that flex the catheter);
	a control handle coupled to the catheter (a control handle coupled to the catheter), the control handle comprising:
	a direction control coupled to the first wire and the second wire such that adjustment of the direction control adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires; and
	a magnitude control coupled to the first wire and the second wire such that adjustment of the magnitude control increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires (a first follower connected to the first pull wire; a second follower connected to the second pull wire; a dual threaded nut disposed in the control handle and coupled to the first and second followers; wherein the first follower is configured to engage a first set of threads of the dual threaded nut and the second follower is configured to engage a second set of threads of the dual threaded nut such that rotation of the dual threaded nut moves the first and second followers in opposite directions; and wherein axial movement of the dual threaded nut moves the first and second followers in the same direction). (because the followers and dual threaded nut recited in Claim 1 of the ‘251 patent operate to both control magnitude of directional control of the tensioning of the two wires, the broader recitation in Claim 122 reads on the narrower recitation of Claim 1 of the ‘251 patent.).

Claim 122 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 11-13 of U.S. Patent No. 11,219,746 (“ ‘746 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘746 patent noted below are read on by the claims of this application as demonstrated below.
	122. 	A steerable catheter assembly comprising (A steerable catheter assembly, comprising):
	a catheter with a first wire and a second wire that flex the catheter (a catheter with two or more pull wires that flex the catheter);
	a control handle coupled to the catheter (a control handle coupled to the catheter), the control handle comprising:
	a direction control coupled to the first wire and the second wire such that adjustment of the direction control adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires (a direction control coupled to the two or more pull wires such that adjustment of the direction control adjusts a direction of catheter flex by the two or more pull wires . .  a cam member, . . . wherein the direction control rotates the cam member); and
	a magnitude control coupled to the first wire and the second wire such that adjustment of the magnitude control increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires (a magnitude control coupled to the two or more pull wires such that adjustment of the magnitude control adjusts the magnitude of catheter flex. . . a cam member, wherein the magnitude control moves the cam member in an axial direction of the control handle). (because the direction control, magnitude control, and cam member recited in Claim 1 of the ‘746 patent operate to both control magnitude of directional control of the tensioning of the two wires, the broader recitation in Claim 122 reads on the narrower recitation of Claim 1 of the ‘746 patent.).

Claim 122 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 17/066,395 (“ ‘395 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims under examination read on the more narrowly written terms of Claim 20 of the ‘395 application, as demonstrated below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	122.	A steerable catheter assembly comprising (An assembly comprising):
	a catheter with a first wire and a second wire that flex the catheter (a steerable transluminal device having pull wires that extend along an axial length of the steerable transluminal device and that are operable to effect flexion of the steerable transluminal device);
	a control handle coupled to the catheter, the control handle comprising (a control handle coupled to the steerable transluminal device, the control handle comprising):
	a direction control coupled to the first wire and the second wire such that adjustment of the direction control adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires (a position control member operable to control tension on the pull wires to adjust a circumferential angle in which the radial flexion of the steerable transluminal device is directed); and
	a magnitude control coupled to the first wire and the second wire such that adjustment of the magnitude control increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires (a flex control member operable to control tension on the pull wires to adjust a magnitude of radial flexion of the steerable transluminal device).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 122-127 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2008/0312506 by Spivey (“Spivey”).
	Spivey describes a steerable catheter assembly as claimed by Applicant, as follows.
	122. A steerable catheter assembly (Fig. 1A) comprising:
	a catheter (12) with a first wire (29 or 31) and a second wire (29 or 31) that flex the catheter;
	a direction control (40, 50, 80, 90) coupled to the first wire and the second wire such that adjustment of the direction control adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires ([0037]); and
	a magnitude control (trigger 18; [0008]: “The spool can also be slidably disposed within a housing to provide slack to the tensioning element. . . ;” [0045]) coupled to the first wire and the second wire such that adjustment of the magnitude control increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires (id.; [0039]).
	123. (The steerable catheter assembly of claim 122,) wherein the magnitude control adjusts the magnitude of catheter flex independent of the catheter flex direction (the operation of the slide 25 is independent of the rotation of the spools; see [0039]).
	124. (The steerable catheter assembly of claim 122,) further comprising a clutch mechanism (wedge 100, ramps 106, 108) configured to selectively fix one of the direction control and the magnitude control (pulling on wedge 100 fixes the position of the spreader plates 60, 70; see [0044]).
	125. (The steerable catheter assembly of claim 122,) further comprising a clutch mechanism (wedge 100, ramps 106, 108) configured to selectively fix one of the direction control and the magnitude control while permitting change of the other of the direction control and the magnitude control (wedge 100 fixes the direction control and does not affect the ability of the mechanism 25 sliding along grooves 77B).
	126. (The steerable catheter assembly of claim 122,) wherein the control handle independently adjusts a magnitude of radial flex of the catheter and a circumferential angle in which the radial flex is directed (magnitude is controlled by proximal-distal sliding of mechanism 25 independently of the positions of dials 26, 28, which control circumferential flex angle of the catheter).
	127. (The steerable catheter of claim 122,) wherein a magnitude of radial flex of the catheter and a circumferential angle in which the radial flex occurs is adjusted without rotating the catheter about a longitudinal axis of the catheter (magnitude is controlled by proximal-distal sliding of mechanism 25 independently of the positions of dials 26, 28, which control circumferential flex angle of the catheter).

Claims 122-127 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,891,088, granted to Thompson et al. (“Thompson”).
	Thompson describes a steerable catheter assembly as claimed by Applicant, as follows.
	122. A steerable catheter assembly (Fgi. 1; Abstract) comprising:
	a catheter (14) with a first wire (56) and a second wire (58) that flex the catheter (col. 4, line 66 to col. 5, line 19);
	a control handle (12) coupled to the catheter (at 76), the control handle comprising:
		a direction control coupled to the first wire and the second wire (Fig. 2, including 23, 34, 41, 55, 57) such that adjustment of the direction control adjusts a direction of catheter flex by increasing tension in one of the first and second wires and decreasing tension in the other of the first and second wires (col. 4, line 66 to col. 5, line 19); and
		a magnitude control coupled to the first wire and the second wire (tension nut 60; see col 5, lines 20-23) such that adjustment of the magnitude control increases the magnitude of catheter flex by simultaneously increasing tension in the first and second wires and decreases the magnitude of catheter flex by simultaneously decreasing tension in the first and second wires (nut 60 pulls on wires 56, 58 proximally, which increases the magnitude of tension on the wires).
	123. (The steerable catheter assembly of claim 122,) wherein the magnitude control adjusts the magnitude of catheter flex independent of the catheter flex direction (nut 60 operates independently of rotation of cam 23).
	124. (The steerable catheter assembly of claim 122,) further comprising a clutch mechanism (lever 38, screw 24, washer 26, O-ring not labeled; see col. 4, lines 15-22) configured to selectively fix one of the direction control and the magnitude control (direction control is fixed).
	125. (The steerable catheter assembly of claim 122,) further comprising a clutch mechanism (lever 38, screw 24, washer 26, O-ring not labeled; see col. 4, lines 15-22) configured to selectively fix one of the direction control and the magnitude control (direction control is fixed) while permitting change of the other of the direction control and the magnitude control (nut 60 is not affected by the position of the lever 38).
	126. (The steerable catheter assembly of claim 122,) wherein the control handle independently adjusts a magnitude of radial flex of the catheter and a circumferential angle in which the radial flex is directed (nut 60 is not affected by the position of cam 23).
	127. (The steerable catheter of claim 122,) wherein a magnitude of radial flex of the catheter and a circumferential angle in which the radial flex occurs is adjusted without rotating the catheter about a longitudinal axis of the catheter (neither the cam 23 nor the nut 60 operate by rotation of the catheter about its longitudinal axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 128-132 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey as applied to Claim 122 above, and further in view of U.S. Patent App. Publ. No. 2006/0142694, by Bednarek et al. (“Bednarek”).
	Spivey discloses a steerable catheter substantially as claimed by Applicant; see above.  Spivey also describes a driver (springs 102, 102’) coupled to the magnitude control (24) (Claim 129) and to the direction control (via wedge 100, Fig. 3B), but does not, however, describe that:
	the control handle comprises a pair of followers, wherein each follower is coupled to the direction control such that each follower moves in an opposite axial direction in response to the same adjustment of the direction control, and wherein each follower is coupled to at least one pull wire (Claim 128);
	the driver is coupled to the pair of followers such that adjusting the magnitude control moves the driver to equally adjust an axial position of the pair of followers (Claim 129);
	the pair of followers are coupled to a dual threaded nut that is rotated by the direction control (Claim 130);
	the dual threaded nut includes two sets of opposite threads that engage the followers (Claim 131); or
	the followers include threads that are opposite from one another, such that a single adjustment of the direction control causes opposite axial movement of the followers (Claim 132).
	Bednarek relates to a control handle and a steerable catheter and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Spivey. Bednarek teaches that, in such a catheter, the control mechanism for the catheter’s pull wires may be constructed (see Figs. 10, 11) such that: 
	the control handle (2) comprises a pair of followers (30, 32), wherein each follower is coupled to the direction control (10) such that each follower moves in an opposite axial direction in response to the same adjustment of the direction control ([0089]), and wherein each follower is coupled to at least one pull wire (38) (Claim 128);
	the driver is coupled to the pair of followers such that adjusting the magnitude control moves the driver to equally adjust an axial position of the pair of followers (when Bednarek’s direction control mechanism, including its linear followers, is used in the place of Spivey’s rotating plates, the followers would be coupled to Spivey’s arm 24 and springs 102, 102’ to adjust the axial position of the pair of followers) (Claim 129);
	the pair of followers are coupled to a dual threaded nut (10, see Fig. 11) that is rotated by the direction control (rotated by the outside portion of 10) (Claim 130);
	the dual threaded nut includes two sets of opposite threads (62, 64) that engage the followers ([0089]) (Claim 131); and
	the followers include threads (56, 58; id.) that are opposite from one another, such that a single adjustment of the direction control causes opposite axial movement of the followers (id.) (Claim 132).
Bednarek teaches that this construction of a steerable catheter’s control handle eliminates bulk (see [0006]), provides finely controlled deflection adjustment (id.), provides greater control wire travel (id.), and provides better mechanical advantage (id.), any one of which improves the performance of the control handle for the practitioner’s use.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include Bednarek’s steerable catheter control handle in the catheter assembly of Spivey, Bednarek’s steerable catheter control handle including all of the features of dependent Claims 128-132 as laid out above, because Bednarek teaches that its steerable catheter’s control handle eliminates bulk (see [0006]), provides finely controlled deflection adjustment (id.), provides greater control wire travel (id.), and provides better mechanical advantage (id.), any one of which improves the performance of the control handle for the practitioner’s use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2010/0069834 describes a steering control handle with independent direction and magnitude controls, similar to Thompson’s.
	The balance of the documents cited with this Office Action relate generally to steerable catheters and their control mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is 571.272.0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/12/2022